     Case 8:20-cv-00037-JVS-KES Document 21 Filed 05/20/20 Page 1 of 9 Page ID #:82




 1    Earl P. Underwood, Jr.
 2    epunderwood@alalaw.com
      UNDERWOOD & RIEMER, P.C.
 3    21 South Section Street
 4    Fairhope, Alabama 36532
      Telephone: (251) 990-5558
 5
      Facsimile: (251) 990-0626
 6
 7    Attorney for Plaintiff,
      Robert E. Looney, Sr.
 8
 9    [Additional Counsel on Signature Page]
10
                          UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12
13    ROBERT E. LOONEY, SR.,                     )     Case No. 8:20-cv-00037-JVS (KES)
14    Individually and On Behalf of All          )
      Others Similarly Situated,                 )     CLASS ACTION
15                                               )     JOINT RULE 26(f) REPORT
16                     Plaintiff,                )
                                                 )
17          v.                                         Date: June 1, 2020
                                                 )
18    CARRINGTON MORTGAGE                        )     Time: 10:30 a.m.
      SERVICES, LLC.                             )
19
                                                 )
20                     Defendant.                )     Hon. James V. Selna
21                                               )
                                                 )
22
                                                 )
23                                               )
24
25
26
27
28
                       JOINT RULE 26(f) REPORT; Case No. 8:20-cv-00037-JVS-KES

                                                 -1-
     Case 8:20-cv-00037-JVS-KES Document 21 Filed 05/20/20 Page 2 of 9 Page ID #:83




 1          Plaintiff Robert E. Looney, Sr. (“Plaintiff”) and Carrington Mortgage
 2    Services, LLC (“Defendant”) submit this Joint Rule 26(f) Report as per the Court’s
 3    March 25, 2020 order (Dkt. No. 19).
 4    A.    Synopsis:
 5          Plaintiff: Plaintiff brings this action, individually and on behalf of all others
 6    similarly situated nationwide, to recover damages resulting from the illegal actions
 7    of Carrington Mortgage Services, LLC. Specifically, Defendant failed to provide
 8    Plaintiff and Class Members important required notices regarding its access and
 9    use of credit scores in connection with requests for Mortgage Loans, which
10    Defendant was required to do as per the Fair Credit Reporting Act, 15 USC § 1681
11    (“FCRA”). FCRA Section 1681g(g) requires Mortgage Lenders to provide a Credit
12    Score Disclosure to consumers when their credit scores are accessed and used in
13    connection with a request for a Mortgage Loan. Failing to provide said Credit Score
14    Disclosures created for Plaintiff and Class Members material risk of their credit
15    information, including credit scores, being used without their knowledge, the
16    increased risk of identity theft and the risk of harm to credit.
17          Defendant: Plaintiff alleges that Defendant violated the FCRA by failing to
18    provide Plaintiff with a copy of a Credit Score Disclosure (“CSD”) when Defendant
19    checked Plaintiff’s credit score in connection with Plaintiff’s mortgage loan request
20    in the Summer of 2019. Plaintiff sues on behalf of himself and a putative class of
21    allegedly similarly situated consumers who failed to receive a CSD when they
22    applied for loans. Defendant, however, provided Plaintiff with a copy of the CSD
23    and Plaintiff provided his electronic signature, verifying that he received the
24    disclosure on July 12, 2019 at 11:06 a.m. (PST). Furthermore, as for the putative
25    class, Defendant follows its standard policies and procedures and provides
26    consumers with copies of CSDs whenever it checks a consumer’s credit report.
27    Accordingly, Plaintiff’s individual and class claims fail.
28
                       JOINT RULE 26(f) REPORT; Case No. 8:20-cv-00037-JVS-KES

                                                 -2-
     Case 8:20-cv-00037-JVS-KES Document 21 Filed 05/20/20 Page 3 of 9 Page ID #:84




 1    B.     Legal Issues:
 2           Plaintiff: Plaintiff believes the main legal issues are whether (1) Defendant
 3    was required to provide certain information in the Credit Score Disclosures, (2)
 4    whether its violations were negligent and/or willful; and (3) whether a class action
 5    may be maintained under Fed. R. Civ. P. 23(b)(2) and/or (b)(3).
 6           Defendant: Defendant believes the main legal issues are (1) whether
 7    Defendant provided Plaintiff with a valid CSD, (2) whether Plaintiff suffered any
 8    actual injury in fact, and (3) whether Plaintiff can meet his burden to prove all
 9    elements of his claim; and (4) whether Plaintiff can prove all elements necessary
10    to certify a class action.
11    C.     Damages:
12           Plaintiff: Plaintiff seeks for himself, and each member of the putative class,
13    actual damages, maximum statutory damages of $1,000, punitive damages,
14    reasonable attorneys’ fees and costs, and injunctive relief. See 15 U.S.C. §
15    1681n(a)(1)(A), §1681n(a)(2), § 1681n(a)(3), and § 1681o(a)(2).
16           Defendant: Defendant denies that Plaintiff is entitled to recover any
17    damages or relief whatsoever and further denies that Plaintiff may maintain this
18    action as a class action. Defendant contends that Plaintiff has not suffered any
19    actual damage, that he cannot recover statutory penalties or fees because there has
20    been no violation much less a willful violation, and that there is no wrongful
21    conduct to enjoin because Defendant provides valid CSD’s whenever a credit
22    report is run.
23    D.     Insurance:
24           Plaintiff: Plaintiff has no applicable insurance coverage.
25           Defendant: Defendant has tendered this claim to Certain Underwriters at
26    Lloyd’s, London (“Insurer”), under a Professional Liability Policy for the period
27
28
                       JOINT RULE 26(f) REPORT; Case No. 8:20-cv-00037-JVS-KES

                                                 -3-
     Case 8:20-cv-00037-JVS-KES Document 21 Filed 05/20/20 Page 4 of 9 Page ID #:85




 1    June 30, 2019 to June 30, 2020. The Insurer has acknowledged receipt of the claim
 2    but has not yet indicated whether it will provide any coverage.
 3    E.    Motions:
 4          Plaintiff: Plaintiff intends to bring a motion to amend the pleadings to allege
 5    violations of the FCRA for untimely information concerning the date of access
 6    and/or use of credit scores, and improper (unauthorized) electronic provision of the
 7    Credit Score Disclosures to Plaintiff and others similarly situated, and requests a
 8    deadline of August 4, 2020 to amend the pleading. Additionally, Plaintiff intends
 9    to bring a motion for class certification.
10          Defendant: Defendant plans to file a motion for summary judgment and
11    will oppose any motion for class certification filed by Plaintiff. Defendant may
12    also bring other motions as appropriate, including as to subject matter jurisdiction.
13    F.    Discovery and Experts:
14          Plaintiff:
15          (1) Plaintiff does not believe that changes in the disclosures under F.R.C.P.
16              26(a) should be made.
17          (2) Plaintiff has not yet served Defendant with its first set of written
18              discovery on Defendant. However, Plaintiff is in the process of preparing
19              such discovery requests as well as one or more subpoenas to third-parties.
20              Plaintiff intends to seek discovery on topics such as:
21                 a. All contacts with Plaintiff, such as in-person, in writing and by
22                       telephone;
23                 b. Documentation concerning accessing the credit score and other
24                       credit information of Plaintiff and the putative class members by
25                       Defendant and First Mortgage of Alabama;
26                 c. Any use of the credit score by Defendant and First Mortgage of
27                       Alabama;
28
                         JOINT RULE 26(f) REPORT; Case No. 8:20-cv-00037-JVS-KES

                                                   -4-
     Case 8:20-cv-00037-JVS-KES Document 21 Filed 05/20/20 Page 5 of 9 Page ID #:86




 1                   d. Any authorization by Plaintiff to received Credit Score Disclosures
 2                      electronically;
 3                   e. Defendant’s FCRA policies and procedures;
 4                   f. Defendant’s communications with First Mortgage of Alabama,
 5                      relating to Plaintiff and the putative class members;
 6                   g. Documentation supporting Defendant’s asserted affirmative
 7                      defenses.
 8          (3) Given the heavy overlap of class certification and merits issues in this
 9                action, Plaintiff does not believe that discovery should be bifurcated.
10          (4) Plaintiff anticipates taking at least 4 depositions.
11          (5) Rule 26(a)(2): Plaintiff proposes the following timeline for expert
12                witness disclosures and Report:
13                   a. Opening Expert Witness Disclosures and Report: April 8, 2021.
14                   b. Rebuttal Expert Witness Disclosures and Report: May 6, 2020.
15                   c. Expert discovery cut-off: June 7, 2021.
16          Defendant:
17          (1)      Defendant does not believe that changes in the disclosures under
18    F.R.C.P. 26(a) should be made. Defendant will timely serve its Initial Disclosures
19    pursuant to F.R.C.P. 26(a).
20          (2)      The parties have not yet engaged in discovery. Defendant intends to
21    seek discovery regarding the facts and legal issues described above, including but
22    not limited to liability, damages, the factual allegations in Plaintiff’s complaint,
23    Plaintiff’s receipt of the CSD, Plaintiff’s electronic signature verifying that he
24    received the CSD, Plaintiff’s past experiences with mortgage loans and any
25    disclosures he may have received, any actual damages or lack thereof, and
26    Plaintiff’s adequacy or inadequacy to represent a class here.
27
28
                        JOINT RULE 26(f) REPORT; Case No. 8:20-cv-00037-JVS-KES

                                                  -5-
     Case 8:20-cv-00037-JVS-KES Document 21 Filed 05/20/20 Page 6 of 9 Page ID #:87




 1          (3)      Defendant believes discovery should be limited pending a motion for
 2    summary judgment that Defendant intends to file with respect to Plaintiff’s
 3    individuals claims. Such discovery should be limited to Plaintiff and the CSD
 4    provided to Plaintiff. The parties should not take on the heavy burden and expense
 5    of class discovery, if needed at all, before that motion is decided.
 6          (4) The Parties anticipate submitting a proposed protective order in this case
 7    to protect private and/or confidential, proprietary trade secret information.
 8          (5) Defendant anticipates taking 2-4 depositions.
 9          (6) Defendant agrees with Plaintiff’s proposed deadlines for expert witness
10    disclosures.
11    G.    Dispositive Motions:
12          Plaintiff: Plaintiff does not anticipate a dispositive motion before discovery
13    and a ruling on a motion for class certification, but reserves the right to file a
14    dispositive motion.
15          Defendant: Defendant believes that the issue of whether Defendant
16    provided Plaintiff with an adequate CSD when he applied for his mortgage loan
17    may be determined by motion for summary judgment.
18    H.    Settlement and Settlement Mechanism:
19          Plaintiff: As this is a putative class action, Plaintiff believes that it is
20    premature to exchange settlement demands on a class basis before exchange of
21    class-related discovery, including without discovery regarding the size of the
22    putative class. However, the parties are continuing discussions concerning a
23    potential individual settlement.
24          For the ADR mechanism, Plaintiff’s preference is private mediation.
25    Plaintiff proposes a deadline of March 12, 2021 to conduct the settlement
26    conference.
27          Defendant:
28
                       JOINT RULE 26(f) REPORT; Case No. 8:20-cv-00037-JVS-KES

                                                 -6-
     Case 8:20-cv-00037-JVS-KES Document 21 Filed 05/20/20 Page 7 of 9 Page ID #:88




 1            The parties are continuing discussions concerning a potential individual
 2    settlement.    As for the ADR mechanism, Defendant agrees with Plaintiff’s
 3    preference of private mediation, if any, and proposed deadline of March 12, 2021
 4    to conduct that mediation.
 5    I.      Trial Estimate:
 6            Plaintiff: Plaintiff requests a trial by jury. Plaintiff estimates trial being 4-5
 7    days if the action proceeds on a class basis; and 2 days if the action proceeds on an
 8    individual basis. Plaintiff anticipates calling 3 witnesses, including an expert.
 9            Defendant: Defendant’s position is that the length of trial will largely
10    depend on the outcome of any motion for class certification, and that the duration
11    cannot be predicted until the Court rules on any class certification motion. For a
12    trial on Plaintiff’s individual claims, Defendant estimates 1-2 trial days and
13    anticipates calling 2-4 witnesses.
14    J.      Timetable:
15            Plaintiff:
16            (1)   The Parties have jointly prepared the Presumptive Schedule of Pretrial
17    Dates and attach hereto the completed Exhibit A. Plaintiff’s preference is for
18    deadlines to be set through hearing on a motion for class certification, with all other
19    deadlines including trial to be set after a ruling on a motion for class certification.
20            (2)   Deadline for motion for class certification: Plaintiff proposes that
21    the Court order any motion for class certification be filed on or before January 22,
22    2021.
23            Defendant: Defendant requests that the deadline for Defendant to oppose
24    Plaintiff’s motion for class certification be set for 30 days after the motion is filed,
25    with any relies due within 14 days after the opposition is filed.
26    K.      Other Issues:
27            Plaintiff:
28
                           JOINT RULE 26(f) REPORT; Case No. 8:20-cv-00037-JVS-KES

                                                     -7-
     Case 8:20-cv-00037-JVS-KES Document 21 Filed 05/20/20 Page 8 of 9 Page ID #:89




 1          (1) Stipulated Protective Order: Plaintiff requests that any stipulated
 2    protective order re: confidential information be submitted to the Court no later than
 3    June 5, 2020, so as to not delay the exchange of discovery. Plaintiff understands
 4    that Defendant is in the process of drafting said stipulated protective order.
 5    L.    Conflicts:
 6          Plaintiff: Plaintiff is unaware of any conflicts.
 7          Defendant: Defendant is unaware of any conflicts.
 8    M.    Patent Cases: N/A
 9    N.    Magistrate Judge: The Parties do not consent to a Magistrate Judge
10    presiding.
11
12
13    Date: May 20, 2020                               KAZEROUNI LAW GROUP, APC
14                                                     By:/s/ Jason A. Ibey
15                                                            Jason A. Ibey
                                                              jason@kazlg.com
16
                                                              Attorneys for Plaintiff
17
18                                                 By:/s/ Earl P. Underwood, Jr.
                                                   UNDERWOOD & RIEMER, PC
19                                                 Earl P. Underwood, Jr.
20                                                 Underwood & Riemer, P.C.
                                                   21 South Section Street
21                                                 Fairhope, AL 36532
22                                                 Telephone:      251-990-5558
23
                                                   Facsimile:      251-990-0626
                                                   epunderwood@alalaw.com
24                                                 Counsel for Plaintiffs
25
26
27
28
                       JOINT RULE 26(f) REPORT; Case No. 8:20-cv-00037-JVS-KES

                                                 -8-
     Case 8:20-cv-00037-JVS-KES Document 21 Filed 05/20/20 Page 9 of 9 Page ID #:90




 1    Dated: May 20, 2020
 2                                  SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 3
 4
                                    By                    /s/ Shannon Z. Petersen
 5                                                       SHANNON Z. PETERSEN
 6
                                                    Attorneys for Defendant
 7
                                              CARRINGTON MORTGAGE SERVICES,
 8                                                           LLC
 9
10
                                SIGNATURE CERTIFICATION
11
            I, Jason A. Ibey, am one of the attorneys of record for Plaintiff, certify that
12
      attorney of record for Defendant, has authorized the filing of this Joint Rule 26f
13
14
      Report. Further, I have obtained and will maintain records to support this

15    concurrence for subsequent production for the Court if so ordered or for inspection

16    upon request by a party until one year after final resolution of the action (including
17    appeal, if any).
18
                                                          By:   s/ JASON A. IBEY____
19
                                                                JASON A. IBEY
20
21
22
23
24
25
26
27
28
                         JOINT RULE 26(f) REPORT; Case No. 8:20-cv-00037-JVS-KES

                                                   -9-
